******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
      FELICIA PIEROT BRODY v. CARY BRODY
                   (AC 36640)
                  Gruendel, Alvord and Borden, Js.
Submitted on briefs September 18—officially released November 4, 2014

   (Appeal from Superior Court, judicial district of
           Stamford-Norwalk, Emons, J.)
  Eric M. Higgins and Jill D. Bicks filed a brief for
the plaintiff in error (Lara Brody).
                          Opinion

    GRUENDEL, J. This appeal is but another chapter in
a contentious dissolution saga. It concerns the trial
court’s authority to allow discovery in the context of
a pending postjudgment motion for contempt. The
plaintiff in error, Lara Brody (Brody), is the sister of
the defendant in the underlying case, Cary Brody
(defendant). See Brody v. Brody, 136 Conn. App. 773,
781, 51 A.3d 1121, cert. granted, 307 Conn. 910, 53 A.3d
998 (2012). Brody brought this writ of error from an
order of the trial court requiring her to comply with a
subpoena duces tecum issued by Felicia Pierot Brody,
the plaintiff in the underlying case (plaintiff), in connec-
tion with her motion for contempt alleging fraudulent
conduct on the part of the defendant.1 Brody contends
that the court improperly denied her motions for a
protective order and to quash that subpoena because
it lacked authority to allow such discovery without first
substantiating the plaintiff’s allegations of fraud beyond
mere suspicion in a court hearing, consistent with Oneg-
lia v. Oneglia, 14 Conn. App. 267, 540 A.2d 713 (1988),
and its progeny. We disagree and, accordingly, dismiss
the writ of error.
  The relevant facts are not in dispute. In March, 2010,
the court rendered a judgment dissolving the parties’
marriage and entered various financial orders. On
December 9, 2011, the court found the defendant in
contempt for his failure to pay two lump sum payments
of alimony totaling $2 million, $15,000 in health care
expenses, and $175,000 of proceeds from a loan jointly
made by the plaintiff and the defendant to a third party.
This court affirmed that judgment of contempt on
appeal. Brody v. Brody, 145 Conn. App. 654, 658, 661–64,
77 A.3d 156 (2013).
   In January, 2013, the defendant filed a motion to
open the underlying judgment. Both the plaintiff and
the defendant thereafter filed postjudgment motions
for contempt. Pertinent to this appeal is the plaintiff’s
July 24, 2013 motion for contempt, which alleged in
relevant part that ‘‘[a]mong the sanctions imposed by
[the court as part of its December 9, 2011 finding of
contempt] were that the defendant was to pay the plain-
tiff 50 percent of all income earned by him, to be cred-
ited against the defendant’s alimony obligation; and that
he was to pay 75 percent of other distributions to the
plaintiff. . . . [U]pon information and belief the defen-
dant has had income for which he has failed to make
payments to the plaintiff as required by the existing
orders entered . . . and he has received distributions
that he has not shared with the plaintiff.’’
  Approximately two weeks later while her motion for
contempt was pending, the plaintiff on August 6, 2013,
served Brody with a subpoena duces tecum requiring
her to produce certain documents and to appear at a
deposition the following month.2 Brody is the manager
of a hedge fund firm in Greenwich that, at all relevant
times, employed the defendant. As the plaintiff’s coun-
sel stated at argument before the trial court: ‘‘[The sub-
poena was served on Brody] in connection with [the
defendant’s] continuing obligations, pursuant to a con-
tempt finding of December 9, 2011 . . . in which [the
court] ordered [that] the defendant shall pay the plain-
tiff 50 percent of all his net earnings as they’re received
towards the sums due. . . . He shall also pay her 75
percent of all return on investments and payment of
capital.’’ Counsel for the plaintiff continued: ‘‘To say
that [the defendant’s] financial dealings are not trans-
parent is a profound understatement. . . . I want
records of any and all transactions in which [the defen-
dant] is involved. If [Brody’s firm] does trading, and
[the defendant] is a trader, I want to see his trading
records. If [the defendant] has the right to either charge
or be reimbursed for alleged business expenses, I want
to see what they are.’’
   On August 30, 2013, Brody filed a motion to quash
the subpoena and a motion for a protective order.3 After
hearing argument from the parties on September 23,
2013, the court denied those motions. Brody filed this
writ of error challenging the propriety of that determina-
tion on October 11, 2013.4
   On appeal, Brody claims that the court improperly
denied her motions to quash and for a protective order.
As she posits in her writ of error, ‘‘there is no general
right to postjudgment discovery in Connecticut . . .
[and] no authority exists to justify a different rule simply
because motions for sanctions are pending.’’5 (Citations
omitted.) Because the court did not conduct a hearing
pursuant to Oneglia prior to denying her motions,
Brody argues that the court lacked the authority to
allow the plaintiff to engage in postjudgment discovery.
Her claim presents an issue of law over which our
review is plenary. See Hogan v. Lagosz, 147 Conn. App.
418, 433, 84 A.3d 434 (2013) (‘‘our review of challenges
to the authority of the court to act is plenary’’); Bruno
v. Bruno, 146 Conn. App. 214, 229–33, 76 A.3d 725 (2013)
(engaging in plenary review of question of whether
court lacked authority to allow postjudgment dis-
covery).
                             I
   Our analysis thus begins with a discussion of Oneglia
v. Oneglia, supra, 14 Conn. App. 267, the seminal case
on which Brody principally relies. Oneglia concerns
the authority of a trial court to act on a request for
postjudgment discovery pertaining to allegedly fraudu-
lent conduct that transpired prior to the entry of the
underlying judgment.
   Under Connecticut law, although a motion to open
a judgment normally ‘‘must be filed within four months
of entry of the judgment; General Statutes § 52-212 (a);
a motion to open on the basis of fraud is not subject
to this limitation . . . .’’ Konefal v. Konefal, 107 Conn.
App. 354, 359 n.5, 945 A.2d 484, cert. denied, 288 Conn.
902, 952 A.2d 810 (2008). In Oneglia, this court rejected
a claim that a party, following the entry of a judgment
of dissolution, ‘‘had a right to conduct discovery and
to compel the defendant to testify, based only on [the]
filing of a motion to open.’’ (Emphasis added.) Oneglia
v. Oneglia, supra, 14 Conn. App. 269. The court
explained that ‘‘[t]his is clearly an incorrect premise;
until the court acts on a motion to open, the earlier
judgment is still intact and neither our rules of practice
nor our statutes provide for such a thing as postjudg-
ment discovery.’’ Id. The court also noted that both
General Statutes § 52-197 (a) and Practice Book § 218
[now § 13-2] authorize a party to engage in discovery
‘‘[i]n any civil action,’’ stating that ‘‘[u]ntil and unless
the trial court opened the previous judgment, there
could be no ‘civil action’ within the meaning of [those
provisions].’’ Oneglia v. Oneglia, supra, 269–70 n.2.
   Oneglia and its progeny are grounded in the principle
of the finality of judgments. See, e.g., Investment Asso-
ciates v. Summit Associates, Inc., 309 Conn. 840, 855, 74
A.3d 1192 (2013) (‘‘[t]he modern law of civil procedure
suggests that even litigation about subject matter juris-
diction should take into account the importance of the
principle of the finality of judgments’’ [internal quota-
tion marks omitted]); Sawicki v. New Britain General
Hospital, 302 Conn. 514, 522, 29 A.3d 453 (2011) (‘‘[t]he
[courts have] a strong interest in the finality of judg-
ments’’ [internal quotation marks omitted]). As we
stated in Bruno v. Bruno, supra, 146 Conn. App. 229,
the finality of judgments principle recognizes ‘‘the inter-
est of the public as well as that of the parties [that]
there be fixed a time after the expiration of which the
controversy is to be regarded as settled and the parties
freed of obligations to act further by virtue of having
been summoned into or having appeared in the case.
. . . Without such a rule, no judgment could be relied
on.’’ (Citation omitted; internal quotation marks omit-
ted.) Oneglia carefully balanced that interest in finality
with the reality that ‘‘in some situations, the principle
of protection of the finality of judgments must give
way to the principle of fairness and equity.’’ Kim v.
Magnotta, 249 Conn. 94, 109, 733 A.2d 809 (1999). The
court in Oneglia thus ratified the gatekeeping mecha-
nism employed by the trial court, whereby a court pre-
sented with a motion to open by a party alleging fraud
in a postjudgment dissolution proceeding conducts a
preliminary hearing to determine whether the allega-
tions are substantiated. See Oneglia v. Oneglia, supra,
14 Conn. App. 269–70. The court held that ‘‘[i]f the
plaintiff was able to substantiate her allegations of fraud
beyond mere suspicion, then the court [properly] would
open the judgment for the limited purpose of discovery,
and would later issue an ultimate decision on the motion
to open after discovery had been completed and another
hearing held.’’ Id., 270; accord Spilke v. Spilke, 116
Conn. App. 590, 600, 976 A.2d 69 (court properly denied
motion to open ‘‘because the plaintiff was unable to
meet the minimal evidentiary threshold of establishing
her allegations of fraud beyond a mere suspicion’’), cert.
denied, 294 Conn. 918, 984 A.2d 68 (2009); Nolan v.
Nolan, 76 Conn. App. 583, 585, 586, 821 A.2d 772 (2003)
(same); Mattson v. Mattson, 74 Conn. App. 242, 248,
811 A.2d 256 (2002) (same).6 Notably, Oneglia, Spilke,
Nolan and Mattson all involved allegations of fraudulent
conduct with respect to financial disclosures and affida-
vits filed prior to the entry of a judgment of dissolution.
See Spilke v. Spilke, supra, 591, 593; Nolan v. Nolan,
supra, 584; Mattson v. Mattson, supra, 243; Oneglia v.
Oneglia, supra, 268.
   This court recently revisited that precedent in Bruno
v. Bruno, supra, 146 Conn. App. 214.7 The principal
issue in that appeal was ‘‘whether the trial court erred
by permitting the plaintiff [husband], and his current
wife . . . to obtain discovery upon their filing of
motions to open . . . on the basis of alleged fraudulent
conduct on the part of the defendant [wife] without
first substantiating their allegations of her fraud beyond
mere suspicion in a court hearing.’’ Id., 216. The defen-
dant maintained that the trial court lacked ‘‘authority to
permit [postjudgment] discovery without first making a
preliminary finding.’’ Id., 229. This court agreed, hold-
ing, consistent with Oneglia: ‘‘Until a motion to open
has been granted, the earlier judgment is unaffected,
which means that there is no active civil matter. . . .
In this postjudgment posture, discovery is not available
to the moving party for the simple reason that discovery
is permitted only when a cause of action is pending.’’
(Citation omitted.) Id., 230–31. The court then articu-
lated the proper mechanism by which such postjudg-
ment discovery may be permitted, stating: ‘‘In
considering a motion to open the judgment on the basis
of fraud . . . the trial court must first determine
whether there is probable cause to open the judgment
for the limited purpose of proceeding with discovery
related to the fraud claim. . . . This preliminary hear-
ing is not intended to be a full scale trial on the merits
of the [moving party’s] claim. The [moving party] does
not have to establish that he will prevail, only that there
is probable cause to sustain the validity of the claim.
. . . If the moving party demonstrates to the court that
there is probable cause to believe that the judgment
was obtained by fraud, the court may permit discovery.’’
(Citations omitted; internal quotation marks omitted.)
Id., 231. Because the trial court in that case did not first
determine ‘‘that the allegations of fraud undergirding
the motions to open had some minimal indicia of merit,’’
we concluded that the court ‘‘lacked the authority to
allow [postjudgment] discovery.’’ Id., 233.
  Accordingly, a party seeking to obtain discovery
related to allegedly fraudulent conduct that transpired
prior to the entry of judgment must, consistent with
the aforementioned precedent, (1) move to open that
judgment and (2) demonstrate to the trial court that
the allegations of fraud are founded on probable cause.
Absent such evidence, the court lacks authority to per-
mit postjudgment discovery on such matters.
                             II
  It nevertheless remains that the plaintiff served the
subpoena on Brody in connection with a pending
motion for contempt pertaining to fraudulent conduct
that allegedly transpired after the entry of judgment and
involved noncompliance with the court’s outstanding
orders.8 The procedural posture of the present case
distinguishes it from Oneglia, and demands a different
analysis of the court’s authority to act.
   Motions for contempt implicate the court’s inherent
equitable authority to effectuate and vindicate its judg-
ments. See AvalonBay Communities, Inc. v. Plan &
Zoning Commission, 260 Conn. 232, 241, 796 A.2d 1164
(2002); accord Woodbury Knoll, LLC v. Shipman &
Goodwin, LLP, 305 Conn. 750, 766 n.12, 48 A.3d 16
(2012) (‘‘[t]he contempt penalty is one of the court’s
most important and deeply rooted enforcement pow-
ers’’); Allstate Ins. Co. v. Mottolese, 261 Conn. 521, 530,
803 A.2d 311 (2002) (‘‘purpose of the contempt power
is to enable a court to preserve its dignity and to protect
its proceedings’’ [internal quotation marks omitted]).
As we recently explained: ‘‘Although ordinarily our trial
courts lack jurisdiction to act in a case after the passage
of four months from the date of judgment; see General
Statutes § 52-212a; there are exceptions. One exception
arises when the exercise of jurisdiction is necessary to
effectuate prior judgments or otherwise enforceable
orders. . . . [Our Supreme Court has rejected a] hyper-
technical understanding of the trial court’s continuing
jurisdiction to effectuate prior judgments. . . . [T]he
trial court’s continuing jurisdiction is not separate from,
but, rather, derives from, its equitable authority to vindi-
cate judgments. . . . [S]uch equitable authority . . .
[derives] from its inherent powers. . . . [T]he trial
court’s continuing jurisdiction to effectuate its prior
judgments . . . is grounded in its inherent powers, and
is not limited to cases wherein the noncompliant party
is in contempt, family cases, cases involving injunc-
tions, or cases wherein the parties have agreed to con-
tinuing jurisdiction.’’ (Citation omitted; internal
quotation marks omitted.) Rozbicki v. Gisselbrecht, 152
Conn. App. 840, 846–47,         A.3d       (2014).
  Oneglia and its progeny do not implicate the trial
court’s continuing jurisdiction to effectuate its out-
standing orders, but rather deal with allegations that
an underlying judgment has been procured by fraud.
For that reason, this court has held that a party may
only engage in what we termed ‘‘postjudgment discov-
ery’’ after the party first moves to open the judgment
and establishes the allegations of fraud beyond mere
suspicion. Oneglia v. Oneglia, supra, 14 Conn. App.
269–70; Bruno v. Bruno, supra, 146 Conn. App. 230–31.
   By contrast, the present case plainly involves the
court’s continuing jurisdiction to effectuate and vindi-
cate outstanding orders. The plaintiff’s allegations of
fraud arise from conduct subsequent to the entry of
judgment and involve the defendant’s allegedly wilful
noncompliance with the court’s outstanding orders. For
that reason, no motion to open was needed to confer
authority on the trial court to allow discovery, as the
court’s continuing jurisdiction over the matter necessar-
ily conveyed upon it the authority to do so. See Rozbicki
v. Gisselbrecht, supra, 152 Conn. App. 847. We therefore
disagree with Brody’s proposition that the strictures of
Oneglia should be extended to postjudgment motions
for contempt alleging fraudulent conduct.9 As this court
has noted, ‘‘even in the absence of a finding of contempt,
a trial court has broad discretion to make whole any
party who has suffered as a result of another party’s
failure to comply with a court order.’’ Nelson v. Nelson,
13 Conn. App. 355, 367, 536 A.2d 985 (1988); see also
AvalonBay Communities, Inc. v. Plan & Zoning Com-
mission, supra, 260 Conn. 243 (citing Nelson with
approval). In the present case, discovery was sought
by the plaintiff not to make her whole, but simply to
ascertain whether relief was necessary.
   Absent an avenue of discovery, parties such as the
plaintiff might effectively be precluded from meeting
their burden of establishing contemptuous conduct. See
Marshall v. Marshall, 151 Conn. App. 638, 651, 91 A.3d
1 (2014). ‘‘[C]ivil contempt is conduct directed against
the rights of the opposing party. . . . Contempts of
court may be classified as either direct or indirect, the
test being whether the contempt is offered within or
outside the presence of the court. . . . Failure to com-
ply with a dissolution judgment is an indirect contempt
because it occurred outside the presence of the court.
. . . [A] finding of indirect civil contempt must be
established by sufficient proof that is premised upon
competent evidence presented to the trial court in
accordance with the rules of procedure as in ordinary
cases.’’ (Citations omitted; emphasis added; internal
quotation marks omitted.) Lynn v. Lynn, 130 Conn.
App. 319, 327, 23 A.3d 771 (2011). Permitting discovery
as part of a postjudgment motion for contempt vindi-
cates a party’s interest in obtaining competent evidence
of contempt, including contempt accomplished through
fraudulent conduct. In so doing, it secures the court’s
fundamental interest in effectuating its outstanding
orders.
  As our Supreme Court has stated, ‘‘We have long
recognized that the granting or denial of a discovery
request rests in the sound discretion of the [trial] court,
and is subject to reversal only if such an order consti-
tutes an abuse of that discretion. . . . [I]t is only in
rare instances that the trial court’s decision will be
disturbed.’’ (Internal quotation marks omitted.) Harp
v. King, 266 Conn. 747, 771, 835 A.2d 953 (2003); see
also Olson v. Accessory Controls & Equipment Corp.,
254 Conn. 145, 176–77, 757 A.2d 14 (2000) (‘‘[d]ecisions
regarding discovery are best left to the trial court in
its reasoned discretion’’); Cersosimo v. Cersosimo, 188
Conn. 385, 394, 449 A.2d 1026 (1982) (noting bedrock
‘‘principle that all rulings for discovery are subject to
the discretion of the trial court’’). That ample discretion
‘‘is limited, however, by the provisions of the rules [of
practice] pertaining to discovery; Practice Book §§ 217–
221 [now §§ 13-2 through 13-5]; especially the manda-
tory provision that discovery shall be permitted if the
disclosure sought would be of assistance in the prosecu-
tion or defense of the action.’’ (Emphasis in original;
footnote omitted; internal quotation marks omitted.)
Standard Tallow Corp. v. Jowdy, 190 Conn. 48, 58–59,
459 A.2d 503 (1983).
   Accordingly, we perceive no reason why a party con-
fronted with allegedly wilful noncompliance with an
outstanding order of the court in a civil action should
be precluded from obtaining discovery, consistent with
the dictates of our rules of practice. The opposing party,
or nonparty as the case may be, likewise retains the
ability to object to such requests by any number of
procedural vehicles, including written objection,
motion to quash, motion to limit, or motion for a protec-
tive order. See Practice Book § 13-5; see also Jewett v.
Jewett, 265 Conn. 669, 695, 830 A.2d 193 (2003) (‘‘the
defendant filed a motion to quash the subpoena because
he claimed that the subpoena was overly broad and
burdensome’’). The court, in its discretion, may grant
or deny such objections as it deems appropriate.
  In sum, we conclude that the continuing jurisdiction
of a trial court to effectuate and vindicate outstanding
orders confers on it the authority to allow discovery in
connection with postjudgment motions for contempt.
The decision of when to exercise that authority is left
to the sound discretion of the court.
                            III
   We now apply the foregoing to the facts of this case.
The gist of the plaintiff’s pending motion for contempt
was that the defendant engaged in fraudulent conduct
by disguising earnings obtained while employed at his
sister’s hedge fund firm in violation of the court’s orders
requiring payment of certain earnings and distributions
to her. The motion for contempt thus implicates the
court’s continuing jurisdiction to effectuate and vindi-
cate outstanding orders.
   When Brody promptly filed motions challenging the
propriety and permissibility of that discovery request,
the court held a hearing thereon, at which the substance
of that request was discussed in detail. At that time,
counsel for the plaintiff articulated the basis of the
discovery request and Brody’s counsel articulated her
objections thereto. Following argument, the court ruled
in favor of the plaintiff, stating simply that it was deny-
ing Brody’s motion to quash and that it was granting
the plaintiff’s discovery request. On our review of the
record, we cannot say that the court, as an exercise
of its continuing jurisdiction, abused its discretion in
permitting such discovery.
      The writ of error is dismissed.
      In this opinion the other judges concurred.
  1
     Though they both were served with a true and attested copy of the writ
of error, neither the plaintiff nor the defendant is a party to the writ of
error. The writ of error names ‘‘the Honorable Jane B. Emons, Judge of the
Superior Court,’’ as the defendant in error. No appearance was filed on
her behalf.
   In addition, we note that Brody’s counsel subsequently requested ‘‘that
this matter be submitted for a decision on the record and brief only, without
oral argument’’ pursuant to Practice Book § 70-2. This court granted that
motion.
   2
     Appended to the subpoena was a ‘‘Schedule A,’’ which provided as
follows:
   ‘‘1. Produce all records of all monies paid to [the defendant] by you or
by any third party or entity in which you have an interest, for any reason,
including, but not limited to, wages, trading profits, commissions, bonuses,
expenses or any other payment of money whatsoever for the period July
1, 2010, to the date of your deposition.
   ‘‘2. Produce all records, including cancelled checks, wire transfers or
other documentation showing loans, gifts or payments made to third parties
for the benefit of [the defendant] by you or by any entity in which you have
an interest for the period July 1, 2010, to the date of your deposition.
   ‘‘3. Produce all records regarding the formation and/or operation of Patriot
Strategy Partners LLC and Mayflower Advisors, LLC or any other entity for
which [the defendant] has performed any services during the period July
1, 2010, to the date of your deposition.
   ‘‘4. Produce records of all payments made to [the defendant], Colonial
Fund or Colonial Investment Management, LLC or any related entity by you
or by any third party and/or entity on your behalf for consulting fees, pur-
chase of assets or for any other purpose for the period July 1, 2010, to the
date of your deposition.
   ‘‘5. Produce records of monthly statements for each and every credit card
for which you or any entity in which you own a greater than 10% interest
have paid for goods or services charged by [the defendant] for the period
July 1, 2010, to the date of your deposition.’’
   3
     Brody also claimed in her writ of error that the court improperly over-
ruled her objection to the plaintiff’s demand for production of documents,
but she has failed to brief that issue and, therefore, has abandoned the
claim. See State v. Peay, 111 Conn. App. 427, 429, 959 A.2d 655 (2008), cert.
denied, 291 Conn. 915, 970 A.2d 729 (2009).
   4
     Brody submits, and we agree, that the writ of error is the proper vehicle
for her to secure appellate review, as she is not a party to the underlying
case. See Allstate Ins. Co. v. Mottolese, 261 Conn. 521, 522 n.1, 803 A.2d 311
(2002). We further conclude that Brody’s claim raises a colorable challenge
to the trial court’s authority to act, and thus is properly before us. See
Solomon v. Keiser, 212 Conn. 741, 747–48, 562 A.2d 524 (1989) (recognizing
exception to final judgment rule where appeal challenges authority of trial
court to open judgment); Connecticut Light & Power Co. v. Costle, 179
Conn. 415, 418–19, 426 A.2d 1324 (1980) (recognizing exception to final
judgment rule where appeal challenges authority of trial court ‘‘to act to
set aside the judgment’’); accord Cantoni v. Xerox Corp., 251 Conn. 153,
161, 740 A.2d 796 (1999) (applying Solomon-Costle exception to claim that
Workers’ Compensation Review Board lacked authority to remand case to
new trial commissioner); Bruno v. Bruno, 146 Conn. App. 214, 230 n.14, 76
A.3d 725 (2013) (claim that trial court improperly ordered discovery based
on mere filing of motion to open immediately reviewable because raises
colorable challenge to authority of court to act); cf. Rocque v. Sound Mfg.,
Inc., 76 Conn. App. 130, 135–36, 818 A.2d 884 (noting that Solomon and
Costle ‘‘concern the authority of a trial court to act’’ and failing to apply
exception contained therein to claim that trial court improperly exercised
its authority to grant motion to intervene), cert. denied, 263 Conn. 927, 823
A.2d 1217 (2003).
   5
     During argument before the trial court on September 23, 2013, Brody’s
counsel candidly acknowledged that although Oneglia stated ‘‘in dicta’’ that
‘‘there is no generalized right to postjudgment discovery. . . . I do think
that the court could give permission for it.’’
   6
     That precedent is binding in this appeal, as it is axiomatic that one panel
of this court cannot overrule the precedent established by a previous panel’s
holding. See, e.g., First Connecticut Capital, LLC v. Homes of Westport,
LLC, 112 Conn. App. 750, 759, 966 A.2d 239 (2009) (‘‘this court’s policy
dictates that one panel should not, on its own, reverse the ruling of a previous
panel’’ [internal quotation marks omitted]).
   7
     Bruno likewise involved an allegation that an underlying judgment had
been ‘‘obtained through . . . fraudulent conduct.’’ Bruno v. Bruno, supra,
146 Conn. App. 220. That is, the fraud allegedly transpired prior to the entry
of judgment.
   8
     All parties—including Brody’s counsel—acknowledged at the September
23, 2013 hearing on her motions to quash and for a protective order that
the subpoena pertained to a pending motion for contempt.
   9
     In her brief in support of the writ of error, Brody argues that Connecticut’s
appellate courts have ‘‘not addressed whether the Oneglia rule applies where
a party seeks discovery in connection with a postjudgment motion for
contempt as opposed to a motion to open the judgment. However, the logic
of Oneglia applies fully where discovery is sought in connection with a
postjudgment motion for contempt.’’